Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
Election/Restrictions
Applicant's election with traverse of species of a vaccine, VEGFR1, SEQ ID NO: 1 and HLA-A*24:02 binding peptide in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the ground(s) that that they administer multiple peptides.  This is not found persuasive because the instant claims do not require multiple peptides be administered but rather one. Upon further consideration the species election of a peptide and peptide vaccine is withdrawn and both the peptide and peptide vaccine species are under consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2021.
Claims 1 and 12-13 and new claims 14-15 are under consideration in the instant Office Action.
Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 and new claims 14-15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Himi et al., US2015/0359864 (7/15/2021 PTO-892).
Himi teaches peptide vaccines preparations for cancer therapy comprising as an active ingredient a T-cell epitope peptide of a tumor-specific antigen in order to induce immune responses specific to a cancer (see paragraphs 4, 32 and 36-37) and reads on instant claims 1, 13 and new claim 15. Himi teaches a pharmacological composition which includes T-cell epitope peptides that include HLA-A24 (see paragraph 37) and reads on instant claims 1, 13 and new claim 15.  Himi teaches multiple epitope peptides for injection and teaches SEQ ID NO: 1 (SYGVLLWEI: see Table 1, paragraph 99)  and SEQ ID NO: 6 (RFVPDGNRI: see Table 1, paragraph 99)  which are the same sequences as the instantly claimed SEQ ID NOs: 1 and 5, respectively, and reads on instant claims 1, 13 and new claim 15.  Himi teaches using theses peptide vaccines to treat tumors with the pharmaceutical composition which include soft tissue tumors (see paragraph 72) and reads on cranial nerve disease and neurofibromatosis type II of instant claims 1 and 12-13 and new claim 15. The soft tissue tumors encompass neurofibromas and schwannoma (as evidence by Cleveland Clinic: https://my.clevelandclinic.org/health/diseases/16778-benign-soft-tissue-tumors, 7/15/2021 PTO-892) and therefore, anticipate the claimed patient population because NF2 are neurofibromas and schwannoma tumors, as evidenced by the instant specification at paragraph 15. Further, new claims 14 and 15 call for the treatment of NF2 wherein there are abnormalities in the gene chromosome 22q12. The abnormalities in the gene chromosome 22q12 is a description what occurs in NF2. See Andern-Holmes et al., 2017 (instant PTO-892) as evidence, which discloses that the tumors in NF2 cases are due to a mutation in the NF2 gene on chromosome 22q12. Therefore, Himi already anticipated this described patient population. 

Response to Arguments
Applicant's arguments filed 4/5/52021 have been fully considered but they are not persuasive. Applicant argues that the Himi reference fails to teach brain tumor or neurofibromatosis cancers and that the Himi reference fails to provide working examples for efficacy. These arguments are not found persuasive. The Vilanova et al. 2017 reference “WHO classification of soft tissue Tumors” (PTO-892) teaches that the soft tissue tumors include tumors of the central nervous system and NF2 (see page 193, section 11.11) and therefore, applicant’s arguments are not found persuasive. The newly amended claims are not allowable since Himi teaches both of the requires sequences and the new descriptive requirement of a mutation in the NF2 gene on chromosome 22q12 still reads on the  NF2 as evidenced by Andern-Holmes et al., 2017 (instant PTO-892).
In addition, working examples are not required for anticipation and an example may be “working” or “prophetic” (see MPEP § 2164.02). 
Regarding Appellant’s argument that the art cited in the 102 rejection is not enabled, it is noted that the court in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) indicated: 
The standard for what constitutes proper enablement of a prior art reference for purposes of anticipation under section 102, however, differs from the enablement standard under section 112. In In re Hafner, 410 F.2d 1403 (CCPA 1969), the court stated that "a disclosure lacking a teaching of how to use a fully disclosed compound for a specific, substantial utility or of how to use for such purpose a compound produced by a fully disclosed process is, under the present state of the law, entirely adequate to anticipate a claim to either the product or the process and, at the same time, entirely inadequate to support the allowance of such a claim." Id. at 1405; see Schoenwald, 964 F.2d at 1124; In re Samour, 571 F.2d 559, 563-64 (CCPA 1978). 
Moreover, although the prior art teaches that a number of diseases can be treated with the antibodies, as stated in MPEP 2131.02 - "A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED: …when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying, "The tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication.").  Id. at 1718.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board's finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The Applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial."
Therefore, applicant’s arguments are not found persuasive and the 102 rejection is maintained.

Conclusion
Claims 1 and 12-15 are not allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649